Name: Council Regulation (EEC) No 3668/85 of 20 December 1985 totally or partially suspending Common Customs Tariff duties on certain products falling within Chapters 1 to 24 of the Common Customs Tariff and originating in Malta (1986)
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 No L 354/ 12 Official Journal of the European Communities 30 . 12 . 85 COUNCIL REGULATION (EEC) No 3668 / 85 of 20 December 1985 totally or partially suspending Common Customs Tariff duties on certain products falling within Chapters 1 to 24 of the Common Customs Tariff and originating in Malta ( 1986 ) for import into the Community of Nine at the customs duties indicated for each of them . 2 . For the purposes of the application of this Regulation , the rules of origin shall be those in force at the time as regards the implementation of the Agreement establishing an Association between the European Economic Community and Malta . Article 2 When products benefiting from the arrangements provided for in Article 1 are imported in the Community in such quantitites or at such prices that Community producers of products similar to or in direct competition with them suffer or are likely to suffer from serious disadvantage , the Common Customs Tariff duties may be reintroduced in whole or in part on the products in question . Such measures may also be taken in the event of actual or potential serious disadvantage in a single region of the Community . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3033 / 80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing agricultural products (*), and in particular Article 12 thereof, Having regard to the proposal from the Commission , Whereas , under Annex I to the Agreement establishing an Association between the European Economic Community and Malta ( 2 ), the Community must partially suspend the Common Customs Tariff duties applicable to certain products ; whereas it also appears necessary provisionally to adjust or to supplement certain of the tariff benefits provided for in the abovementioned Annex ; whereas , accordingly , the Community should , in respect of the products originating in Malta listed in the Annex to this Regulation , suspend either the fixed component of the levy applicable to goods coming under Regulation (EEC) No 3033 / 80 or the customs duty applicable to the other products from 1 January to 31 December 1985 and at the levels indicated for each of them; Whereas , in accordance with Article 119 of the Act of Accession of Greece , the Council adopted Regulation (EEC) No 3555 / 80 determining the arrangements to be applied with regard to imports into Greece , originating in Algeria , Israel , Malta , Morocco , Portugal , Syria , Tunisia or Turkey ( 3 ); whereas in the absence of Protocol as provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal , the Community must take the measure referred to in Articles 180 and 367 of that Act ; whereas this Regulation applies therefore to the Community of Nine , Article 3 1 . In order to ensure the application of Article 2 , the Commission may decide , by means of a Regulation , to reintroduce the levying of customs duties for a limited period . 2 . In the event of such action being requested by a Member State, the Commission shall take a decision within a period of not mor than 10 working days from receipt of the request and shall inform the Member, States of the action taken . 3 . Any Member State may refer to the Council the measure taken by the Commission , within a period of not more than 10 working days after it has been informed thereof. The fact that the matter is referred to the Council shall not cause the measure to be suspended . The Council shall meet immediately . It may , acting on a qualified majority , amend or rescind the measure in question . HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1986 the products originating in Malta listed in the Annex shall be admitted ( ») OJ No L 323 , 29 . 11 . 1980 , p. 1 . ( 2 ) OJ No L 61 , 14 . 3 . 1971 , p. 3 . ( 3 ) OJ No L 382 , 31 . 12 . 1980 , p. 1 . Article 4 This Regulation shall enter into force on 1 January 1986 . No L 354 / 1330 . 12 . 85 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. KRIEPS No L 354 / 14 Official Journal of the European Communities 30 . 12 . 85 ANNEX CCT heading No Description Rate of duty 1 2 3 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04 fresh , chilled or frozen : A. Meat : III . of swine : b ) Other Free 02.04 Other meat and edible meat offals , fresh , chilled or frozen : ex A. Of domestic pigeons 5 % ex B. Furred game , Free C. Other : ex I. Frog's legs Free II . Other Free 04.06 Natural honey 25 % 05.03 Horsehair and horsehair waste , whether or not put up as a layer or between two layers of other material : B. Other Free 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared : ex B. Other :  Cut flowers , not further prepared than dried 7 %  Other cut flowers 15 % 07.01 Vegetables , fresh or chilled : G. Carrots , turnips , salad beetroot , salsify , celeriac, radishes and similar edible roots : l III . Horse-radish (Cochlearia armoracia ) 13 % T. Other: ex III . Other :  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L. ) Moench ); Moringa oleifera (Drumsticks ) Free 30 . 12 . 85 Official Journal of the European Communities No L 354 / 15 CCT heading No Description Rate of duty 1 2 3 07.02 Vegetables (whether or not cooked); preserved by freezing : ex B. Other :  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L. ) Moench) 13 % 07.03 Vegetables provisionally preserved in brine , in sulphur water or in other preservative solutions , but not specially prepared for immediate consumption : E. Other vegetables :  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L. ) Moench ) Free 07.04 Dried , dehydrated or evaporated vegetables , whole , cut , sliced , broken or in powder , but not further prepared : ex B. Other : Horse-radish (Cochlearia armoracia ) Free  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L. ) Moench ) 11 % 08.08 Berries , fresh : F. Other 5 % 15.10 Fatty acids , acid oils from refining; fatty alcohols : I C. Other fatty acids ; acid oils from refining Free 16.02 Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver 14 % B. Other : l II . Game or rabbit meat or offal :  Game 8 %  Rabbit 14 % I III . Other : b ) Other : I 1 . Containing bovine meat or offal : ex bb) Other :  Prepared or preserved bovine tongue 17 % No L 354 / 16 Official Journal of the European Communities 30 . 12 . 85 CCT heading No Description Rate of duty 1 2 3 16.02 (cont'd) B. III . b ) 2 . Other : aa ) Of sheep or goats :  Sheep  Goats bb ) Other 18 % 16 % 16 % 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : B. Truffles 14 % I D. Asparagus 20 % I E. Sauerkraut 15 % ' ex F. Capers 12 % ex H. Other , including mixtures :  Moringa oleifera (drumsticks ) Free 20.07 Fruit juices ( including grape must ) and vegetable juices , whether or not containing added sugar , but unfermented and not containing spirit : A. Of a density exceeding 1,33 g/ cm3 at 20 °C III . Other : ex a ) Of a value exceeding 30 ECU per 100 kg net weight :  Fruits falling within subheading 08.01 A  Fruit falling within heading Nos 08.01 B to H, 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons ex b ) Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pinapples , melons and watermelons Free 8 % 8 % + (L ) B. Of a density of 1,33 g / cm3 or less at 20 °C : II . Other : a ) Of a value exceeding 30 ECU per 100 kg net weight : 2 . Grapefruit juice 3 . Lemon juice and other citrus fruit juices : ex aa ) Containing added sugar :  Excluding lemon juices ex bb ) Other :  Excluding lemon juices 6 . Other fruit and vegetable juices , excluding apricot and peach juices : ex aa ) Containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pinapples , melons and watermelons 8 % 13 % 13 % 8 % 30 . 12 . 85 Official Journal of the European Communities No L 354/ 17 CCT heading No Description Rate of duty 1 2 3 20.07 B. II . a ) 6 . ex aa )  Other , excluding apricot and peach (cont'd) juices 17 % ex bb ) Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons 8 %  Other , excluding apricot and peach juices 18 % 7 . Mixtures: ex bb ) Other excluding mixtures containing either separately or together , over 25 % of grape , citrus fruit , pineapple , apple , pear , tomato , apricot or peach juice : 11 . Containing added sugar 17 % l 22 . Other 18 % b) Of a value of 30 ECU or less per 100 kg net weight : \ 2 . Grapefruit juice aa ) With an added sugar content exceeding 30 % by weight 8 % + (L ) bb ) Other 8 % 4 . Other citrus fruit juices : aa ) With an added sugar content exceeding 30 % by weight 14 % + (L ) bb ) With an added sugar content of 30 % or less by weight 14 % cc) Not containing added sugar 15 % 7 . Other fruit and vegetable juices : ex aa ) With an added sugar content exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons 8 % + (L )  Other , excluding apricot and peach juices 17% + (L) ex bb ) With an added sugar content of 30 % or less by weight :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons 8 %  Other , excluding apricot and peach juices 17 % No L 354/ 18 Official Journal of the European Communities 30 . 12 . 85 CCT heading No Description Rate of duty 1 2 3 20.07 B. II . b ) 7 . ex cc) Not containing added sugar : (cont'd)  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and \ 08.09 , excluding pineapples , melons and watermelons 8 %  Other , excluding apricot and peach juices 18 % 8 . Mixtures : ex bb ) Other , excluding mixtures containing either , separately or together , overI 25 % of grape , citrus fruit , pineapple , apple , pear , tomato , apricot or peach juice 11 . With an added sugar content \ exceeding 30 % by weight ¢ 17 % + (L ) 22 . With an added sugar content of 30 % or less by weight 17 % 33 . Not containing added sugar 18 % 21.06 Natural years (active or inactive ); prepared baking powders : A. Active natural yeast : II . Baker's yeast : a ) Dried 4 % + vc b ) Other 4 % + vc 23.01 Flours and meal , of meat, offals , fish , crustaceans or molluscs , unfit for human consumption ; greaves : B. Flours and meals of fish , crustaceans or molluscs Free Abbreviations: (L ) = levy . vc = variable component .